Citation Nr: 0605764	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-22 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for endolymphatic hydrops 
and benign paroxysmal positional vertigo.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran had also perfected an appeal on the issue of 
entitlement to an earlier effective date for service 
connection for an anxiety disorder.  However, the appeal as 
to this issue was resolved when the benefit sought on appeal, 
an effective date of April 12, 2001, was granted in a 
February 2004 RO rating decision.  


FINDING OF FACT

The veteran's current endolymphatic hydrops and benign 
paroxysmal positional vertigo are at least as likely as not 
the result of an injury incurred during service.


CONCLUSION OF LAW

Endolymphatic hydrops and benign paroxysmal positional 
vertigo were incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West  2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000
 
The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA), which became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  As discussed in detail 
below, sufficient evidence is of record to grant this claim.  
Therefore, no further notice or development is needed with 
respect to this case.

Analysis

The veteran contends that he has endolymphatic hydrops and 
benign paroxysmal positional vertigo as a result of a pugil 
stick injury to his head incurred during his Marine Corps 
basic training.  He is currently service-connected for 
tinnitus, bilateral hearing loss, and an anxiety disorder 
associated with his bilateral hearing loss.

The veteran entered active duty on November 30, 1964.  
Service medical records show that in January 1965 the veteran 
was seen with a headaches and fever.  The impression was 
possible tonsillitis.  He was prescribed medications.  He was 
seen again the next day.  His only complaint was a sore 
throat.  Examination of his throat was negative.  The 
treating clinician's impression was upper respiratory 
infection.  Two days later, he was seen again with a fever.  
The treating clinician wrote that the "medication seems to 
be doing no good," and that the veteran was vomiting and 
dizzy.  Upon consultation, his throat was found to be mildly 
infected without exudation.  Examination of the lungs 
revealed scattered wheezes and rhonchi.  The impression was 
bronchitis.  Medications were continued.
 
The balance of the veteran's service medical records are 
silent for dizziness or ear pathology.  At his August 1967 
service separation examination, general clinical evaluation 
of the ears was normal.  Hearing at discharge from service 
was evaluated by whispered voice but not by audiological 
testing.

At a November 2002 VA medical examination, evaluation of the 
ears was normal and the examiner was unable to find any 
neurological abnormality.  The examiner opined that the 
veteran's dizziness was not related to his hearing loss, and 
was most likely related to hypertension or possibly a 
positional vertigo.  

In a July 2003 letter, J. K., MD, a private physician 
practicing in the area of otology and neurotology, wrote:

[The veteran] is currently being treated for 
endolymphatic hydrops.  Endolymphatic hydrops 
is a condition characterized by a fluid 
imbalance of the inner ear.  Symptoms can 
include intermittent ear fullness, 
intermittent tinnitus, fluctuating hearing and 
intermittent dizziness/vertigo or imbalance.  
His treatment consists of medications and 
vestibular exercises.

After review of his medical records, I have 
concluded that it is as likely as not that the 
accident he described which took place in the 
Marine Corps in 1965 could have caused his 
vertigo problems.  
 
A November 2003 prescription from Dr. J. K. shows the veteran 
to be receiving continuing medications.  The veteran 
described this prescribed medication as being for his 
"hearing and vertigo problem."

A February 2004 printout from www.vestibular.org/endolym.html 
states in part that endolymphatic hydrops "may occur as a 
result of a head blow, infection, degeneration of the inner 
ear, allergy, or (rarely) a tumor, or the cause may be 
unknown."  It further states that "[i]f the inner ear is 
damaged by disease or injury, the volume and composition of 
the inner-ear fluid can fluctuate with changes in the body's 
fluid and electrolyte levels.  This fluctuation causes the 
symptoms of hydrops - pressure or fullness in the ears, 
tinnitus (ringing in the ears), hearing loss, dizziness, and 
imbalance."

In June 2005, a psychologist wrote to the RO, opining that 
the veteran's non-reporting of his head injury during pugil 
stick training during boot camp was "[i]n my professional 
opinion ... a reasonable response to the situation he 
experienced with the [Pugil] Sticks.  Th[is] opinion is based 
on his past experience [after a] previous [in-service] injury 
and his concern about the outcome of reporting such an 
injury.  Generally it falls within the parameters of a 
reasonable and mentally healthy person of his age, capacity 
and stress level [at the time of his service]."

In June 2005, the VA physician who had conducted the July 
2003 VA examination provided a supplemental medical opinion.  
He concluded:

This patient has ongoing endolymphatic hydrops 
and benign paroxysmal positional vertigo, 
which by history may well be related to a head 
injury that occurred while he was in boot 
camp.  At any time this might be influenced by 
various medications and/or hypertensive 
events.  This patient has been improved with 
positional repositioning maneuvers 
accomplished under the direction of Dr. [J. 
K.].  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Service medical records dated in January 1965 show episodes 
of dizziness and vomiting during the second month of 
service, which would appear to be the approximate time frame 
of the veteran's in-service boot camp.  The veteran was 
diagnosed as having an upper respiratory infection and 
bronchitis.  The etiology of his vomiting and dizziness 
appears to have remained unexplained.  This would be 
consistent with the history as related by the veteran, i.e., 
a head injury that he declined to report to his doctors.

There are of record two physicians' opinions, one VA and one 
private, as well as documentation from the Internet, 
indicating that the veteran's current disability, 
endolymphatic hydrops and benign paroxysmal positional 
vertigo, is consistent with the veteran's history of an in-
service injury.  There is of record medical evidence of  the 
claimed current disability; lay testimony of an in-service 
injury, and medical evidence consistent with the history as 
related by the veteran; and medical opinions indicating that 
the veteran's current disability is consistent with his 
claimed in-service injury.  See Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  There is no medical opinion or evidence indicating 
the described in-service head injury to be an unlikely cause 
of the veteran's current disability.

The Board finds that the evidence is at least in equipoise as 
to whether the veteran's current endolymphatic hydrops and 
benign paroxysmal positional vertigo are related to service.  
Accordingly, service connection for this disability is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West  2002); 38 C.F.R. 
§§ 3.102, 3.303.




ORDER

Entitlement to service connection for endolymphatic hydrops 
and benign paroxysmal positional vertigo is granted.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


